DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 18-20 recite “wherein a volume of the first projected portion is in a range of from 10% to 25% of a total volume of the first projected portion and the at least one of the lateral grooves”. It is unclear what the applicant considers the total volume of the first projected portion and the one of the lateral grooves to include, for example is it only the volume of these features between the pair of blocks, the entire length of the lateral groove, or only the length of the lateral groove which the first projected portion spans. The examiner is interpreting the claim as if it is only the length which the first projected portion spans.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 6, 8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohm (DE102010016978A1, of record). 
With respect to claim 1, Bohm teaches a tire comprising: a tread portion being provided with lateral grooves extending in a tire axial direction and blocks divided by the lateral grooves (Fig. 1, transverse grooves 3, 4); at least one of the lateral grooves being provided with a first projected portion having a bottom protruding from a groove bottom of the at least one of the lateral grooves (support element 6 and support element 9, Figs. 5a and 5b, P0026-P0027, P0032); the first projected portion comprising at least one tie-bar portion connecting a pair of blocks with each other which is arranged adjacently through the at least one of the lateral grooves (support element 6, P0026 “connects the adjacent tread blocks 1”), and a narrow rib-portion extending in a longitudinal direction of the at least one of the lateral grooves from the at least one tie-bar portion without being connected to the pair of blocks (support element 9, Figs. 5a and 5b, P0032).
	With respect to claim 2, Bohm further teaches wherein the at least one tie-bar portion has a width in the longitudinal direction of the at least one of the lateral grooves greater than a rib width of the narrow rib-portion measured in a direction perpendicular to the longitudinal direction of the at least one of the lateral grooves (shown in Fig. 5a, support element 9, P0032).
	With respect to claims 3 and 12, Bohm further teaches wherein the narrow rib-portion is connected to a center region of the at least one tie-bar portion in a tire circumferential direction (shown in Fig. 5a, support element 9).
With respect to claim 6, Bohm further teaches wherein a radial height of the first projected portion from the groove bottom is in a range of from 20% to 50% of a maximum depth of the at least one of the lateral grooves (Fig. 5b, shown to clearly be less than half in center of element 6, appears to be about 1-4 to 1/3 of the maximum depth).
With respect to claim 8, Bohm further teaches wherein the narrow rib-portion comprises a pair of sidewalls extending radially outwardly from the groove bottom of the at least one of the lateral grooves in a tapered manner, in a cross-sectional view of the narrow rib-portion perpendicular to the longitudinal direction of the at least one of the lateral grooves (Fig. 5b, element 9 tapers at the top).

Claim(s) 1-5, and 9-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo (US 20180290500 A1).
	With respect to claim 1, Yeo teaches a tire comprising: a tread portion being provided with lateral grooves extending in a tire axial direction and blocks divided by the lateral grooves (Fig. 1, transverse channels 3 and transverse ribs 2, P0019); at least one of the lateral grooves being provided with a first projected portion having a bottom protruding from a groove bottom of the at least one of the lateral grooves (base elevations 4 and 5, P0022); the first projected portion comprising at least one tie-bar portion connecting a pair of blocks with each other which is arranged adjacently through the at least one of the lateral grooves (base elevations 4 and 5, P0021-P0023), and a narrow rib-portion extending in a longitudinal direction of the at least one of the lateral grooves from the at least one tie-bar portion without being connected to the pair of blocks (flat elevations 6, P0023, Figs. 1-2).
With respect to claim 2, Yeo further teaches wherein the at least one tie-bar portion has a width in the longitudinal direction of the at least one of the lateral grooves greater than a rib width of the narrow rib-portion measured in a direction perpendicular to the longitudinal direction of the at least one of the lateral grooves (shown in Fig. 1, blocks 4 vs flat elevation 6, P0023).
	With respect to claims 3 and 12, Bohm further teaches wherein the narrow rib-portion is connected to a center region of the at least one tie-bar portion in a tire circumferential direction (shown in Fig. 1).

(Adjacent blocks 4, 6, and 4 in Fig. 2 starting on the left with the block also labeled as 3a, both blocks 4 adjoin to the pair of blocks as shown in Fig. 1, flat elevation 6 is the narrow rib portion connecting the pair of tie bars labeled blocks 4 ).
With respect to claims 5 and 15-17, Yeo further teaches wherein the narrow rib-portion extends in a zigzag manner (Fig. 1, flat elevations 6).
	With respect to claim 9, Yeo further the at least one of the lateral grooves being further provided with a second projected portion having a bottom protruding from the groove bottom on a location away from the first projected portion, and the second projected portion consisting of a tie-bar portion connecting the pair of blocks (Adjacent blocks 4, 6, and 4 in Fig. 2 starting on the left with the block also labeled as 3a, both blocks 4 adjoin to the pair of blocks as shown in Fig. 1 ).
	With respect to claim 10, Yeo further teaches wherein the second projected portion is arranged axially inwardly of the first projected portion (Figs. 1-2, rightmost block 4 of the adjacent blocks 4, 6, and 4 is axially inward of the leftmost block 4).
	With respect to claim 11, Yeo further teaches wherein the at least one of the lateral grooves extends in a zigzag manner, and the narrow rib-portion is extending in a zigzag manner along the at least one of the lateral grooves (Fig. 1, flat elevations 6 in transverse channels 3).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohm (DE102010016978A1, of record). 
With respect to claims 7, 18, 19, and 20, Bohm further teaches wherein a volume of the first projected portion is in a range of 0 to 50% of the total volume of the first projected portion and the at least one of the lateral grooves (P0028, Support element 6 reduces cross sectional area by up to 50%, volume of the groove that support 6 spans is consdered equivalent to the total volume of the first projected portion and the lateral groove so reducing cross-sectional area by up to 50% leaves a range of 0 to 50% of the volume remaining in the cross section). This overlaps with the claimed range of from 10% to 25% of a total volume of the first projected portion and 
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujioka (US 20140360640 A1) teaches a substantially similar tie bar and narrow rib as claimed in claim 1 (auxiliary block 25, Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741